Citation Nr: 0103600
Decision Date: 02/06/01	Archive Date: 03/12/01

DOCKET NO. 99-14 622               DATE FEB 06, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Buffalo, New York

THE ISSUES

1. Entitlement to service connection for a bilateral hip disorder.

2. Entitlement to service connection for urinary incontinence.

3. Entitlement to service connection for bladder cancer as a result
of exposure to herbicides.

4. Entitlement to an increased rating for the residuals of a lumbar
laminectomy, L4-5, currently evaluated as 40 percent disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL 

Appellant

ATTORNEY FOR THE BOARD 

M. E. Larkin, Counsel 

INTRODUCTION

The veteran served on active duty from June 1965 to August 1968.
This matter is before the Board of Veterans' Appeals (Board) on
appeal from a February 1999 rating action of the Buffalo, New York
Regional Office (RO) of the Department of Veterans Affairs (VA).

REMAND

In November 2000, the President of the United States signed into
the Veterans Claims Assistance Act of 2000. Veterans Claims
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).
This act introduces several fundamental changes into VA's
adjudication process which impact on the veteran's claims on
appeal. As these procedures could not have been followed by the RO
at the time of the December 1998 rating decision, and as these
procedures are more favorable to the veteran than those previously
in effect, further development is in order. Bernard v. Brown, 4
Vet. App. 384, 392-94 (1993); Karnas v. Derwinski, 1 Vet. App. 308,
312-13 (1991).

With regard to the veteran's claim of entitlement to service
connection for urinary incontinence, the evidence of record
includes conflicting opinions regarding the etiology of the
condition. A March 1998 entry in private medical records noted that
the veteran's incontinence "may be" related to his back injury.
Additionally, in an

2 -

April 1998 letter, D. Dever, M.D., opined that the injuries
sustained by the veteran (presumably the reported back injury) "may
well be" causing some nerve damage affecting incontinence. These
opinions are contrasted with a September 1998 opinion offered in
connection with a VA examination which related the veteran's
incontinence to the residuals of bladder cancer surgery and opined
that the urinary frequency was not related to the veteran's
service-connected back disorder.

Additionally, the evidence of record includes opinions regarding
the etiology of the veteran's current bilateral hip disorder. In a
March 1998 letter, R. Schrock, Jr. M.D., reported that the
veteran's left hip arthritis was the direct result of his injury
while on active duty. A VA examiner opined that the veteran's hip
osteoarthritis is not related to his service-connected back injury,
but it is not clear as to whether the hip osteoarthritis was found
to be related to the veteran's military service or any incident
therein.

As the evidence of record is insufficient to decide the issues of
entitlement to service connection for urinary incontinence and a
bilateral hip disorder with any certainty and since the Board
cannot exercise its own independent judgment on medical matters,
further examination is required, to include an opinion based on
review of the entire record. See Colvin v. Derwinski, 1 Vet. App.
171 (1991).

In connection with the veteran's claim of entitlement to service
connection for bladder cancer as a result of exposure to Agent
Orange, the Board notes that the record includes April 1998 and
March 2000 statements from D. Dever, M.D., that raised the
possibility of such a relationship. However, to date, the veteran
has not been afforded a VA examination that includes an opinion as
to the etiology of his condition.

The veteran has submitted statements from a physician who related
the development to bladder cancer to exposure to herbicides in
Vietnam and a copy of a rating decision which granted service
connection for that condition; however, the statements and rating
action were made pertaining to another veteran in a different
claim. The veteran is advised that statements made with regard to
his particular situation would be more persuasive.

3 -

The veteran contends that his service-connected low back disability
is more severe than the current rating indicates. He was afforded
a VA examination in March 2000; however, the Board finds that
examination, and the April 2000 addendum to that report, inadequate
for rating purposes. Where the record before the Board is
inadequate, a remand is required. The development of facts includes
a "thorough and contemporaneous medical examination, one which
takes into account the records of prior medical treatment, so that
the evaluation of the claimed disability will be a fully informed
one." Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Any examination of musculoskeletal disability done for rating
purposes must include consideration of all factors identified in 38
C.F.R. 4.40, 4.45 (2000). DeLuca v. Brown, 8 Vet. App. 202 (1995).
The April 2000 addendum included references to the veteran's
complaints of pain and noted that the "DeLuca guide" was followed;
however, there was no quantifiable explanation as to how those
symptoms affected the veteran, such as in terms of additional
range-of-motion loss beyond that clinically found.

The Board also notes that the 40 percent rating for the veteran's
service-connected back disorder presently assigned is the maximum
schedular evaluation under 38 C.F.R. 4.71a, Diagnostic Codes 5292
and 5295 (2000). Thus, the only applicable basis for an increased
schedular rating for the veteran's back disability is under the
provisions of 38 C.F.R. 4.71a, Diagnostic Code 5293 (2000), which
pertains to intervertebral disc syndrome. The extent of any
neurological impairment related to the service-connected back
disorder is unclear. If intervertebral disc syndrome is present, a
higher schedular evaluation would be available under the provisions
of Diagnostic Code 5293 and the provisions of 38 C.F.R. 4.40, 4.45
would be applicable to an evaluation under that diagnostic code.
See VAOPGCPREC 36-97 (1997).

Thus, the case is remanded to the RO for the following action:

1. The RO should contact the veteran and afford him the opportunity
to identify or submit any additional

- 4 -

pertinent evidence in support of his claims of entitlement to
service connection, to include evidences that provides a
relationship between any current hip, urinary, and bladder
disorders and his period of active military service. Based on his
response, the RO should attempt to procure copies of all records
which have not previously been obtained from identified treatment
sources. All attempts to secure this evidence must be documented in
the claims file by the RO. If, after making reasonable efforts to
obtain named records the RO is unable to secure the same, the RO
must notify the veteran and (a) identify the specific records the
RO is unable to obtain; (b) briefly explain the efforts that time
RO made to obtain those records; and (c) describe any further
action to be taken by the RO with respect to the claim. The veteran
must then be given an opportunity to respond.

2. The RO should contact the veteran in order to obtain the names
and addresses of all medical care providers who have treated him
for his service-connected back disorder since service. Based on his
response, the RO should attempt to procure copies of all records
which have not previously been obtained from identified treatment
sources. All attempts to secure this evidence must be documented in
the claims file by the RO. If after making reasonable efforts to
obtain named records the RO is unable to secure the same, the RO
must notify the veteran and (a) identify the specific records the
RO is unable to obtain; (b) briefly explain the efforts that the RO
made to obtain those records; and (c) describe any further action
to be taken by the RO with respect. to the claim. The veteran must
then be given an opportunity to respond.

5 -

3. The RO should request that Dr. Dever provide the medical bases
and supporting authority for his opinion that the veterans bladder
cancer "may well be the result of toxic chemical that he has
encountered in his military service." Additionally, all pertinent
examination and treatment records regarding the veteran should be
obtained and associated with the claims file.

4. The RO should request that Dr. Schrock provide the medical bases
and supporting authority for his opinion that the veteran's left
hip arthritis "is a direct result of his injury while on active
duty." Additionally, all pertinent examination and treatment
records regarding the veteran should be obtained and associated
with the claims file.

5. Thereafter, the veteran should be afforded a VA urologic
examination to determine the current nature and likely etiology of
urinary incontinence and the residuals of bladder cancer. All
pertinent symptomatology and findings should be reported in detail.
Any indicated diagnostic tests and studies should be accomplished.
The claimsfile must be made available to and reviewed by the
examiner prior to the requested study and the examination report
should reflect that such a review was made. Based the examination
and review of the case, the examiner is requested to comment upon
whether any demonstrated urinary incontinence is related to the
veteran's service-connected back disability or is a residual of
bladder cancer. The examiner is also requested to provide an
opinion as to whether the veteran's bladder cancer is related to
his military service, to include his service in Vietnam. If the
examiner finds that the

- 6 -

evidence is against finding such a relationship, the examiner must
fully explain the opinion, and carefully distinguish his opinion
from the opinion offered by Dr. Dever. A complete rationale for all
opinions expressed must be provided. The examination report must be
typed.

6. The veteran should be afforded VA examination to determine the
extent and severity of his service-connected back disability. All
pertinent symptomatology and findings should be reported in detail.
Any indicated diagnostic tests and studies should be accomplished.
The claimsfile must be made available to and reviewed by the
examiner prior to the requested study and the examination report
should reflect that such a review was made. Based on the
examination and review of the case, the examiner should state
whether the veteran experiences intervertebral disc syndrome of the
lumbosacral spine, and if so, the examiner should comment as to the
frequency of any neurological symptoms and whether such symptoms
are compatible with sciatic neuropathy with characteristic pain and
demonstrable muscle spasm, absent ankle jerk, or other neurological
findings appropriate to the site of involvement. Additionally, the
examination report should further indicate any weakened movement,
including weakened movement against varying resistance, excess
fatigability with use, incoordination, painful motion, pain with
use, and provide an opinion as to how these factors result in any
limitation of motion. If the veteran describes flare-ups of pain,
the examiner should offer an opinion as to whether there would be
additional limits on functional ability during flare-ups, and if
feasible, express this in

7 -

terms of additional degrees of limitation of motion during the
flare-ups. If the examiner is unable to offer an opinion as to the
nature and extent of any additional disability during flare-ups,
that fact should be so stated. Complete reasons and bases must
accompany any opinion offered. Any report prepared should be typed.

7. The veteran should be afforded a VA examination to determine the
nature of any bilateral hip disorder. All pertinent symptomatology
and findings should be reported in detail. Any indicated diagnostic
tests and studies should be accomplished. The claimsfile must be
made available to and reviewed by the examiner prior to the
requested study and the examination report should reflect that such
a review was made. The examiner should provide an opinion as to
whether any hip disorder found is related to the veteran's period
of active military duty or was caused or aggravated by the
veteran's service-connected back disorder. A complete rationale for
all opinions expressed must be provided. The examination report
must be typed.

8. The veteran is hereby notified that it is his responsibility to
report for the examination and to cooperate in the development of
the claim. The consequences for failure to report for a VA
examination without good cause may include denial of the claim. 38
C.F.R. 3.158, 3.655 (2000). In the event that the veteran does not
report for the aforementioned examination, documentation should be
obtained which shows that notice scheduling the examination was
sent to the last known address. It should also be indicated whether
any notice that was sent was returned as undeliverable.

8 -

9. After the development requested has been completed, the RO
should review the above actions to ensure that they are in complete
compliance with the directives of this remand. If the development
is deficient in any manner, the RO must implement corrective
procedures at once.

10. Thereafter, the RO should adjudicate the veteran's claims on
the merits, with consideration of the Veterans Claims Assistance
Act of 2000. If any benefit sought on appeal remains denied, the
veteran and representatives should be furnished a supplemental
statement of the case. The supplemental statement of the case
should address whether the veteran's claim for an increased rating
should be submitted to the Chief Benefits Director or the Director,
VA Compensation and Pension Service for assignment of an
extraschedular rating under the provisions of 38 C.F.R. 3.321(b)(1)
(2000). After the veteran and his representative have had an
adequate opportunity to respond, the appeal should be returned to
the Board for appellate review.

No action is required by the veteran until he receives further
notice; however, he may present additional evidence or argument
while the case is in remand status at the RO. Kutscherousky v.
West, 12 Vet. App. 369 (1999).


JOY A. MCDONALD 
Acting Veterans Law Judge 
Board of Veterans' Appeals

- 9 -

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2000).

10-



